Appellee, as a life tenant to an undivided interest in certain lands situated in Bibb county, filed this bill against appellants for a sale of said lands for division among the joint owners thereof. Appellants' demurrer takes the point that such life tenant could not maintain a bill of this character. The life tenancy is as to a fractional interest in the land, and the demurrer to the bill was properly overruled, under the following, among other, authorities: McQueen v. Turner, 91 Ala. 273,8 So. 863; Fitts v. Craddock, 144 Ala. 437, 39 So. 506, 113 Am. St. Rep. 53; Fies v. Rosser, 162 Ala. 504,50 So. 287; Hollis v. Watkins, 181 Ala. 248, 61 So. 893; Jordan v. Walker, 201 Ala. 248, 77 So. 838; Wheat v. Wheat,190 Ala. 461, 67 So. 417; Chapman v. York, 208 Ala. 274,94 So. 90.
The decree of the court below will therefore be here affirmed.
Affirmed.
ANDERSON, C. J., and SAYRE and MILLER, JJ., concur. *Page 153